DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al US 20160078339 A1 in view of Sun et al  U.S. Pub No 20200272940 A1.
          As per claims 1 and 10-11 Li et al teaches a method for object detection (see para [0024] for…. to determine shapes, features, objects, or other elements in the image), the method comprises: training a student object detection neural network (ODNN) to mimic a teacher ODNN (see fig.3 and para [0043] for…..,  In an embodiment, system 300 may be used to learn student DNN 301 from teacher DNN 301 using an iterative process until the output distribution 351 of student DNN 301 converges (or otherwise approximates) output distribution 352 of teacher DNN 302: Examiner note: student DNN converges to teacher DNN is equivalent to the claimed subject matter “mimic a teacher ODNN”); wherein the training comprises calculating a teacher student detection loss (see fig.3 element 360 and para [0043] for… an error signal 360 is then determined from the distribution 351 and 352. The error signal may be calculated by determining the KL divergence between distributions 351 and 352: Examiner note: error signal or the divergence is equivalent to the claimed subject matter “detection loss”) that is based on a pre-bounding-box output of the teacher ODNN (see fig.3 element 302 and para [0042] for….. in one embodiment of the invention teacher DNN 302 comprises a trained DNN model); wherein the pre-bounding-box output of the teacher ODNN is a function of pre-bounding-box outputs of different ODNNs that belong to the teacher ODNN (see figs.4 elements 421 and 423 and para [0045] for…. Teacher DNN 402 comprises an ensemble teacher DNN model. The ensemble DNN model includes a plurality of sub-DNNs shown as sub-DNN-1 421 to sub-DNN-K 423: Examiner note: the sub-DNNs is equivalent to the claimed subject matter “pre-bounding-box outputs of different ODNNs”); and detecting one or more objects in an image (see para [0024] for…. to determine shapes, features, objects, or other elements in the image); wherein the detecting comprises: feeding the image to the trained student ODNN (see fig.3 element 310 and para [0043] for… a small piece of unlabeled (or un-transcribed) data 310 is provided to both student DNN 301 and para [0052] for… The student DNN may also be determined based on the intended application (e.g., ASR, image processing); outputting by the trained student ODNN a student pre-bounding-box output (see fig.3 element 351 and para [0042] for…. student DNN 301 has output distribution 351).
  However Li et al does not teach calculating one or more bounding boxes based on the student pre- bounding-box output.
         Sun et al teaches calculating one or more bounding boxes based on the student pre- bounding-box output (see fig.3c element 365 and para [0056] for… the interpretable learning module 365 transforms x into a binary interpretable version denoted by x′. The interpretable learning module 365 then generates M samples close to x′ and obtains the model predictions of the M generated samples from the student module 240).
      It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Li to include calculating one or more bounding boxes based on the student pre- bounding-box output which the learning module used as prediction models to generate different samples from the student module. Furthermore the interpretable learning module would adopt a sub-modular pick algorithm for selecting the most representative instances which could cover different features. Such modification would allow the algorithm to train a private and interpretable student model and further improve the student module performance with little privacy loss in achieving satisfactory performance.
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the pre-bounding-box outputs of the teacher ODNN is a weighted sum of the pre-bounding-box output of the different ODNNs; and wherein the method comprises calculating, by the teacher ODNN, weights to be applied during a calculation of the weighted sum.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20200110982-A1 OR US-20190378006-A1 OR US-20200125927-A1 OR US-20200302295-A1 OR US-20190287515-A1 OR US-20210192357-A1).did. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633